 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ALBERT LEE MITCHELL,                               No. 2:12-cr-00401-KJM
12                       Petitioner,
13            v.                                         ORDER
14    UNITED STATES OF AMERICA,
15                       Respondent.
16

17                  Petitioner, a federal inmate proceeding through appointed counsel, has filed this

18   application for a writ of habeas corpus pursuant to 28 U.S.C. § 2255. On October 21, 2019,

19   petitioner filed a motion for preliminary injunction and request for substitution of appointed

20   counsel in propria persona. Mot., ECF No. 241. Petitioner requests the court grant seven of his

21   motions previously filed in this case, deny the government’s August 9, 2019 unopposed motion

22   for an extension of time, and rule on petitioner’s § 2255 Motion to Vacate Judgment. Mot. at 4.

23   In the alternative, rather than rule on his § 2255 motion, petitioner asks that the court schedule an

24   evidentiary hearing, grant his September 7, 2019 objection to the government’s motion for an

25   extension, grant his June 6, 2019 Application for Modification of Detention Order, and “[p]ut

26   counsel on both sides on notice that delays will not be tolerated under penalty of severe sactions

27   [sic][.]” Id. In addition, petitioner asks the court to replace his appointed counsel, Erin J.

28   Radekin, due to Ms. Radekin’s alleged failure to respond to his communications. Id. at 5.
                                                        1
 1                  In light of petitioner’s representations, the court directed Ms. Radekin to file a
 2   response, ECF No. 242, which she did, Resp., ECF No. 243. In a declaration, Ms. Radekin
 3   explains she has begun reviewing the numerous documents relevant to petitioner’s § 2255
 4   motion. Resp. ¶ 1. She also states she has sent petitioner three letters, one informing him of her
 5   appointment, one explaining why she chose not to oppose the government’s motion for an
 6   extension, and one explaining she is in the process of reviewing the discovery for his § 2255
 7   motion. Id. ¶ 3. Based on Ms. Radekin’s declaration, the court finds there is not good cause to
 8   substitute appointed counsel at this time. Petitioner’s October 21, 2019 request to substitute
 9   counsel is DENIED, ECF No. 241, and his November 5, 2019 request to substitute counsel, ECF
10   No. 244, is also DENIED as duplicative of the October request.
11                  For the court to grant plaintiff’s preliminary injunction motion, plaintiff must show
12   “that he is likely to succeed on the merits, that he is likely to suffer irreparable harm in the
13   absence of preliminary relief, that the balance of equities tips in his favor, and that an injunction
14   is in the public interest.” Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 24 (2008).
15   Alternatively, the Ninth Circuit has held a preliminary injunction should be granted if plaintiff
16   demonstrates either (1) “a likelihood of success on the merits and the possibility of irreparable
17   injury, or (2) the existence of serious questions going to the merits and the balance of hardships
18   tipping in their favor.” Gilder v. PGA Tour, Inc., 936 F.2d 417, 422 (9th Cir. 1991) (citation
19   omitted). Here, petitioner has not met his burden of showing “a likelihood of success on the
20   merits” or “the existence of serious questions going to the merits.” Id. While plaintiff’s
21   frustration with the deliberative process of litigating a § 2255 motion is perhaps understandable,
22   petitioner has not requested relief that the court can grant, nor met his burden of showing a
23   preliminary injunction is warranted here.
24                  Accordingly, petitioner’s motion for a preliminary injunction at ECF No. 241 is
25   DENIED. This order resolves ECF No. 241 and 244.
26                  IT IS SO ORDERED.
27   DATED: December 5, 2019.
28
                                                               UNITED STATES DISTRICT JUDGE
                                                         2
